Citation Nr: 1539687	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a low back disability.

2. Whether new and material evidence was received with respect to the claim of service connection for depression.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claim for PTSD includes any acquired psychiatric disability reasonably encompassed by the claim and evidenced by the record, including depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).   The Board previously denied service connection for depression in June 2008; therefore, the question of new and material evidence is pertinent to that diagnosis/disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in a June 2015 hearing before the undersigned.  Unfortunately, the audio equipment malfunctioned and a transcript of the hearing could not be created.  Thus, the Board is unable to review the testimony the Veteran gave.  In response to an August 2015 letter informing him of the situation, the Veteran chose to have a second hearing with a Board member at the RO.  He is entitled to a hearing, and the RO should schedule him for one.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Board member.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





